               Case 3:18-cv-02992-LB Document 109 Filed 12/26/19 Page 1 of 6


     NICOLE HODGE AMEY (SBN 215157)
 1   THE LAW OFFICES OF NICOLE HODGE AMEY
     P.O. Box 5100
 2   Oakland, California
     Telephone: (510) 569-3666
 3   Facsimile: (866) 602-2986
     Email: hodgelaw@gmail.com
 4

 5   Attorneys for Plaintiffs J.T., a minor

 6   LOUIS A. LEONE (SBN 099874)
     BRIAN DUUS (SBN 263403)
 7   IOANA R. BURSON (SBN 209471)
 8   LEONE & ALBERTS, a Professional Corporation
     1390 Willow Pass Road
 9   Suite 700
     Concord, Ca. 94520
10   Tel: 925-974-8600
     Fax: 925-974-8601
11
     Email:bduus@leonealberts.com
12   Email: iburson@leonealberts.com

13   Attorneys for Defendant and Third-Party Plaintiff
     Antioch Unified School District
14

15   JAMES C. NIELSEN (SBN 111889)
     NIELSEN KATIBAH LLP
16   100 Smith Ranch Road - Suite 350
     San Rafael, CA 94903
17
     Tel:415.693.0900
18   Fax: 415.693.9674
     Email: jnielsen@nielsenhaley.com
19

20   Attorneys for Third Party Defendant
     Philadelphia Indemnity Insurance Company
21
     ELIZABETH A. TRITTIPO (SBN 215622)
22
     SEVERSON & WERSON
23   One Embarcadero Center, Suite 2600
     San Francisco, CA 94111
24   Tel: 415-398-3344
25   Fax: (415) 398-3344
     Email: eat@severson.com
26
     Attorney for Third Party Defendant
27
     Spectrum Center, Inc.
28

      STIPULATION RE: Dismissal with Prejudice           1
               Case 3:18-cv-02992-LB Document 109 Filed 12/26/19 Page 2 of 6


 1                                    UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3

 4      J.T., a minor, by his Parent and Guardian ad        Case No.: 3:18-cv-02992 LB
        Litem N.M.,
 5
                Plaintiffs,
 6
                 v.                                         STIPULATION AND PROPOSED ORDER
 7                                                          FOR DISMISSAL OF CASE WITH
 8      ANTIOCH UNIFIED SCHOOL DISTRICT, et                 PREJUDICE
        al.,
 9
              Defendants.
10

11
        ANTIOCH UNIFIED SCHOOL DISTRICT,
12
                Third-Party Plaintiff,
13
        v.
14

15      SPECTRUM CENTER, INC.,
        PHILADELPHIA INDEMNITY
16      INSURANCE COMPANY, AND ROES
17      1 through 50

18                    Third-Party Defendants.
19

20

21           WHEREAS, Plaintiff J.T. by and through his Parent and guardian ad litem N.M. (“J.T.”) filed a
22   complaint against Defendant Antioch Unified School District (“District”) seeking the reversal of an
23   administrative special education due process decision pursuant to 20 U.S.C. §1415(i)(3) and brought
24   causes of action for denial of a Free and Appropriate Public Education, violation of the Equal Protection
25   Clause of the Fourteenth Amendment, violation of Title VI of the Civil Rights Act of 1964, violation of
26   the Educational Opportunities Act of 1974, violation of the Americans with Disabilities Act, violation of
27   42 U.S.C. §1983, and Section 504 of the Rehabilitation Act.
28

      STIPULATION RE: Dismissal with Prejudice          2
                  Case 3:18-cv-02992-LB Document 109 Filed 12/26/19 Page 3 of 6


 1              WHEREAS, District filed a Third-Party Complaint against Spectrum Center, Inc. (“Spectrum”),
 2   and Philadelphia Indemnity Insurance Company (“Philadelphia”) asserting causes of action for
 3   indemnity, express contractual indemnity, express indemnity, contribution, general declaratory relief,
 4   declaratory relief on duty to defend, declaratory relief on duty to indemnify, breach of contract re:
 5   insurance provision, breach of contract of duty to defend, breach of contract of duty to indemnify,
 6   breach of insurance contract, and breach of the covenant of good faith and fair dealing.
 7              WHEREAS, all of the Parties to this Action have entered into a written settlement agreement
 8   and mutual release, by which the parties agree to a mutual release and waiver of all claims (whether
 9   based in tort, contract, or another theory of recovery) arising from the facts alleged in the Complaint or
10   in the Third Party Complaint, including, but not limited to, an action seeking the reversal of the
11   administrative special education due decision.
12              WHEREAS, in the written settlement agreement referenced above, District, Spectrum, and
13   Philadelphia release all claims and causes of action against each other arising out of the present matter,
14   including but not limited to all claims for equitable and contractual indemnity.
15              WHEREAS, the settlement agreement resolves the matter in its entirety.
16              WHEREAS, all conditions of the settlement agreement have been performed and met.
17              THEREFORE, all of the Parties to this Action, by and through their respective counsel of
18   record, pursuant to Federal Rules of Civil Procedure 41(a)(1), respectfully request that the Court issue
19   an Order dismissing this Action with prejudice in its entirety. Each Party shall bear its own attorneys’
20   fees and costs. This stipulation and dismissal completely terminates the above-entitled Action against all
21   Parties.
22   IT IS SO STIPULATED.
23

24   Dated: December 9, 2019                        LEONE & ALBERTS
25                                                      /s/ Ioana R. Burson

26                                                         IOANA R. BURSON
                                                           Attorneys for Defendant
27                                                         ANTIOCH UNIFIED SCHOOL DISTRICT
28

      STIPULATION RE: Dismissal with Prejudice            3
              Case 3:18-cv-02992-LB Document 109 Filed 12/26/19 Page 4 of 6


 1

 2   Dated: December 9, 2019                    LAW OFFICE OF NICOLE HODGE AMEY

 3                                                   /s/ Nicole Hodge Amey

 4                                                   NICOLE HODGE AMEY
                                                     Attorneys for Plaintiff
 5
                                                     J.T. a minor, by Parent and Guardian ad
 6                                                   Litem N.M.

 7   Dated: December 9, 2019                    NIELSEN KATIBAH LLP

 8                                                   /s/ James Nielsen

 9                                                   JAMES NIELSEN
                                                     Attorneys for Third Party Defendant
10                                                   PHILADELPHIA INDEMNITY INSURANCE
11                                                   COMPANY
     Dated: December 9, 2019                    SEVERSON & WERSON
12
                                                     /s/ Elizabeth A. Trittipo
13

14                                                   ELIZABETH A. TRITTIPO
                                                     Attorneys for Third Party Defendant
15                                                   SPECTRUM CENTER INC.
16

17

18    I, NICOLE HODGE AMEY, am the ECF User whose ID and password are being used to file
19   this JOINT STIPULATION AND PROPOSED ORDER FOR DISMISSAL OF CASE WITH
20   PREJUDICE. In compliance with Local Rule 5-1(i)(3), I hereby attest that attorneys Ioana R.
21   Burson, James Nielsen and Elizabeth Trittipo have concurred in this filing.
22

23

24

25

26

27

28

     STIPULATION RE: Dismissal with Prejudice       4
               Case 3:18-cv-02992-LB Document 109 Filed 12/26/19 Page 5 of 6


 1                                                     ORDER
 2      Based on the stipulation of the parties, and good cause appearing therefor,
 3        IT IS ORDERED that this Action be, and hereby is, DISMISSED WITH PREJUDICE.
 4

 5      Each party shall bear its own costs and attorneys’ fees.
 6

 7              December 26, 2019
        DATED: __________________                           __________________________________
 8                                                          HON. LAUREL BEELER
 9          Magistrate Judge of the U.S. District Court Northern District of California
10

11
                                           CERTIFICATE OF SERVICE
12

13          On this day I electronically filed the following document(s) with the Clerk of the Court using the

14   CM/ECF system:

15
     STIPULATION AND PROPOSED ORDER FOR DISMISSAL OF CASE WITH PREJUDICE
16   which will send notification of such filing to all parties of interest participating in the CM/ECF system
17   and the party listed below is currently on the list to receive e-mail for this case:
18
       Brian Duus                                              James Nielsen
19     Ioana R. Burson                                         Nielsen Katibah LLP
       Katherine A. Alberts                                    100 Smith Ranch Road - Suite 350
20     Leone & Alberts, a Professional Corporation             San Rafael, CA 94903
       1390 Willow Pass Road                                   Tel:415.693.0900
21     Suite 700                                               Fax: 415.693.9674
22     Concord, Ca. 94520
                                                               jnielsen@nielsenhaley.com
       Tel: 925-974-8600
23     Fax: 925-974-8601
       Email:bduus@leonealberts.com
24     Email: iburson@leonealberts.com
25

26

27

28

      STIPULATION RE: Dismissal with Prejudice             5
              Case 3:18-cv-02992-LB Document 109 Filed 12/26/19 Page 6 of 6


 1    Elizabeth A. Trittipo
      Severson & Werson
 2    One Embarcadero Center, Suite 2600
 3    San Francisco, CA 94111
      415-398-3344
 4    eat@severson.com
 5

 6

 7

 8

 9

10

11

12

13

14   Dated: December 9, 2019              /s/ Nicole Hodge Amey
                                                  Nicole Hodge Amey
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: Dismissal with Prejudice         6
